36 A.3d 104 (2012)
Erika N. VALENTINE, Appellant
v.
LOCK HAVEN UNIVERSITY OF PENNSYLVANIA OF the STATE SYSTEM OF HIGHER EDUCATION, Walter Eisenhauer, Dr. Deborah Erickson and Curtis Grenoble, in their Individual Capacities, Appellees.
No. 61 MAP 2011.
Supreme Court of Pennsylvania.
January 19, 2012.

ORDER
PER CURIAM.
AND NOW, this 19th day of January, 2012, as the Commonwealth Court correctly determined that it did not have original jurisdiction over this matter, this case is REMANDED to the Court of Common Pleas of Clinton County. See Stackhouse v. Commonwealth, 574 Pa. 558, 832 A.2d 1004, 1007-08 (2003); Hill v. DEP, 545 Pa. 38, 679 A.2d 773, 774 (1996); Balshy v. Rank, 507 Pa. 384, 490 A.2d 415, 420 (1985).